08/17/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: OP 22-0412


                                         OP 22-0412


 RANDY DENNISON,

              Petitioner,

       v.
                                                                      ORDER
 MIKE LINDER,
 Yellowstone County Sheriff,
 Yellowstone County Detention Center,
 (YCDC),
            Respondent.



       On August 1, 2022, self-represented Petitioner Randy Dennison filed a Petition for
Writ of Habeas Corpus, alleging unlawful imprisonrnent and restraint of his liberty.
Dennison raised a clairn of excessive bail as well as claims concerning his arrest, a beating,
cruel and unusual punishment while in custody, and his missing rnountain bike.
       Dennison now rnoves this Court for dismissal of this proceeding. He states that his
grounds are not appropriate for a writ of habeas corpus. Therefore, upon good cause,
       IT IS ORDERED that Dennison's Motion for Dismissal is GRANTED and his
Petition for Writ of Habeas Corpus is DISMISSED.
       The Clerk is directed to provide a copy of this Order to: counsel of record; John
Ryan, Deputy Yellowstone County Attorney; Sheriff Mike Linder, YCDC; and Randy
Dennison personally.
      DATED this       3 , day of August, 2022.
                                                  For the Court,




                                                                Chief Justice